Citation Nr: 1708546	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-48 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected right knee patellofemoral syndrome (herein right knee disability) for the period prior to October 11, 2011, and a disability rating in excess of 10 percent for the period thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active duty service from March 2005 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to service connection for a right knee disability and assigned a 0 percent (non-compensable) disability rating, effective August 2008.  A November 2011 rating decision by the same RO increased the right knee disability rating to 10 percent, effective October 11, 2011.  

The Veteran testified at a July 2014 Board hearing before the undersigned Veterans Law Judge in Winston-Salem, North Carolina.  A transcript of the hearing is of record. 

The Veteran's claim was remanded by the Board in September 2014, December 2014, and August 2015.   

As the Board explained in the its August 2015 remand, a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).   Here, even though the Veteran reported being unemployed during a July 2009 VA treatment record, he made no mention of his knee but stated he was "in school on line" and requested assistance "getting his resume done and finding work." Likewise, when he reported during an October 2011 VA examination that he was "unemployed since being laid off from his last work as a Human Terrain Analyst" and that "[h]e feels that his knee issues may have been a factor in his not being hired in some instances," it was specifically noted by the examiner that he otherwise "has lost no days from work due to knee problems in the last 12 months."  When considering whether the above raises the issue of TDIU, a review of the record reflects that the Veteran has been employed during the appeal period notwithstanding his right knee complaints mentioned during that VA examination.  See e.g., May 2011 VA treatment report ("Occupation(s):  Employed as Army reservist, student"); August 2012 VA treatment report (noting the Veteran was "in the process of getting physicals per DOD.  Has been in reserves and plans to return to active duty . . . and denies any problems with knees"); April 2013 VA treatment report (noting having underwent an employment physical); October 2014 VA treatment record (Veteran requests letter to employer regarding immunizations); December 2015 VA treatment record ("Employment Status:  Employed Full-Time"); November 2016 VA treatment record ("Veteran has a history of . . . chronic low back and right knee pain . . . [which] is constant and affects his job . . . will leave in one month to work overseas."); November 2016 VA treatment record (indicating received vaccine from "Employer in Iraq.")   To date, the Veteran has not specifically asserted, and the evidence of record does not show, "cogent evidence of unemployability" as a result of his service-connected right knee disability.  Therefore, based on the evidence of record at this time, a TDIU claim is not currently before the Board as part and parcel of his increased rating appeal for the right knee.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any further delay is regrettable, this appeal must yet again be remanded in order to ensure that the Veteran is afforded all due process.  

I.  Compliance with the Board's August 2015 Remand

Certain development requested by the Board in its August 2015 remand has not been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

First, there is no indication that the Veteran was mailed a copy of the November 2014 Supplemental Statement of the Case (SSOC) as directed.  In this regard, it is significant to note that the Veteran has moved since the Board's last remand.  As early as November 2016, VA was informed of his new address in Fayetteville, North Carolina.  See November 2016 VA treatment record (verifying the Veteran's correct address); December 2016 VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits) (setting forth and confirming the Veteran's new address).  Thus, on remand, it is important that the November 2014 SSOC-and all communications to the Veteran-be mailed to his current address.

Additionally, the Veteran was never afforded a meaningful opportunity to attend a VA examination of his right knee in accordance with the Board's August 2015 remand.  Although it appears that the AOJ put in a request for an examination in July 2016, this request was cancelled because the Veteran would be "unavailable" for the examination.  It was specifically noted that the "claimant is overseas and will not be back until the end of November."   Rather than attempting to schedule the VA examination for when the Veteran returned from abroad, the AOJ inexplicably issued a SSOC that same month, denying his initial rating claim.  The August 2016 SSOC stated:

A VA exam was requested and you noted that you were unable to report for the exam and evidence expected from the outcome of the examination which might have been material to the outcome of this claim could not be considered. The medical evidence of record does not show that this condition had worsened to warrant an[] increased evaluation.

It is clear, therefore, that a remand is required so that the Veteran may be scheduled for an examination to address the current level of severity of the his right knee disability in accordance with the Board's August 2014 remand directive and, also, so that the Veteran can be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing as required by 38 C.F.R. § 4.59.  See also Correia v. McDonald, 28 Vet. App. 158 (2016).

II.  Outstanding Service Treatment Records 

Finally, to the extent that the Veteran served in the Army Reserves during the appeal period, any service treatment records potentially relevant to the right knee should also be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service treatment records from the Veteran's Army Reserve service. 

2.  Obtain any outstanding VA treatment records (the most recent VA treatment records of record are from December 2016).

3.  Mail the Veteran a copy of the November 2014 SSOC.  Please note that, as early as November 2016, the Veteran provided a new address in Fayetteville, North Carolina.

4.  After completing the development requested in steps (1) and (2) above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected right knee disability.  

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected right knee disability.

(a) As part of the examination, the examiner should conduct range of motion studies on the right knee.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so;

(b)  If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins; and

(c) Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

A complete medical rationale for all opinions expressed should be provided.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky  v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




